Title: To Thomas Jefferson from Charles Peale Polk, 15 October 1808
From: Polk, Charles Peale
To: Jefferson, Thomas


                  
                     Sir,
                     October 15. 1808.Pennsylvania Avenue near the Seven Buildings
                  
                  Having been appointed one of a Committee of the “Baltimore Baptist Association” now Sitting in this City, to present to you an Address, I take the liberty, most respectfully, to enclose a Copy of it, and to inform you that the Committee of Five will have the honor of waiting on you on monday Morning next at 9 OClock, if it shall suit your Convenience, to present the Official Address and to receive any answer which you may be pleased to make to it.
                  With that respect which I have uniformly entertained, I have the honor to be Sir, Your Obedient Servant
                  
                     Charles Peale Polk
                     
                  
                Enclosure
                                                
                            *****To those characters whose lives have been distinguished by an adherence to virtuous and patriotic principles, and whose endeavors to establish, on a just basis, the public and private rights of individuals have entitled them to the appellation of “the benefactors of mankind,” the plaudits of their fellow-citizens, on their retiring from the scene of political labors, have frequently been expressed.
                     In correspondence with a practice which appears consonant to propriety and justice, We, the members of the “Baltimore Baptist Association,” convened by appointment in the City of Washington, embrace this opportunity of expressing our sense of your numerous and important services in the cause of civil and religious liberty, and in promoting the welfare and happiness of the people of the United States.—In reviewing the acts of your public life, our minds are forcibly impressed with the recollection that you were the author of the Declaration of Independence;—an instrument in which we recognise the vindication of our rights, the declaration of our wrongs, and the objects for which Government is instituted.—Since your accession to the first office in the Union, the tendency on your measures has been to advance the prosperity of the nation. We have been relieved from the pressure of unnecessary taxes; our National debt has been greatly diminished; we have been secured in the enjoyment of our political rights; and in the language of the prophet we may exclaim, “Every man has sat under his vine and under his fig-tree; and none to make him afraid.” 
                     Whilst the European world is agitated and shaken to it’s centre; whilst the ambition of contending Empires causes rivers of human blood to flow, and the peaceful field of the husbandman is converted into a scene where only the din of arms is heard; whilst the labors of the Artisan are suspended, and the implements of industry are exchanged for the weapons of destruction;—it has been the constant aim of your administration to preserve and insure to us the blessings of Peace;—a state best calculated for the mild progress of our holy Religion and for the happiness of man. It is to be lamented that, in the prosecution of this laudable design, the injustice of the principal belligerent powers has, for a time, suspended our usual pursuits, and subjected our Commerce to the rapacity of the invaders of our rights.
                     We consider it proper, in the capacity of a Religious body, to express our feelings of gratitude and sentiments of approbation for your exertions and services in behalf of Religious liberty within your own state. The friends of piety must ever remember that the act, passed by the Virginia Legislature in 1786, for the establishment of Religious Freedom emanated from you: they must admire the principles on which this law is founded, and the manner in which, by it, the Rights of Conscience, the first and most essential of our rights, are illustrated. The active influence of your virtuous labours could not, it is true, be felt without the limits of your native state; but the cause of Religious freedom is a common cause: and for your efforts in behalf of any part of the community in this respect, the rest must be impressed with grateful and sympathetic feelings.—
                     On retiring from that high station which you have filled with so much dignity and credit to yourself, and advantage to your country, it is proper for us to express our approbation of the reasons which influence you to this determination. They evince that attachment to the principles of Republicanism, and that regard to the liberties of the people, which have uniformly characterized your public life. May this example be venerated by succeeding Rulers, and considered as a model for their imitation; so that our Republic may continue in purity to the latest ages. And when you have ceased to act on the stage of human life, may you received the approbation of the great Head of the Church, and finally obtain a seat in the mansions of everlasting life through the merits of the Lord Jesus Christ.—
                     Signed by order & on behalf of the Association, this 15. day of October 1808.
                                                
                            (Signed) Obadiah B. Brown. Moderator,
                        (Signed) John Welch. Clerk.
                        
                  
                        
                    